STATE OF MICHIGAN

                           COURT OF APPEALS



In re ADAM JEFFREY KERR, Minor.


PEOPLE OF THE STATE OF MICHIGAN,                                    FOR PUBLICATION
                                                                    March 13, 2018
               Petitioner-Appellant,                                9:10 a.m.

v                                                                   No. 335000
                                                                    Bay Circuit Court
ADAM JEFFREY KERR,                                                  Family Division
                                                                    LC No. 15-011877-DL
               Respondent-Appellee.


Before: METER, P.J., and BORRELLO and BOONSTRA, JJ.

METER, P.J.

       In this juvenile-delinquency case against respondent, petitioner appeals by leave granted
an order excluding other-acts evidence. We find that the trial court erred by concluding that
MCL 768.27a does not apply to juvenile-delinquency trials. We vacate the trial court’s order
excluding the other-acts evidence and remand this matter to the trial court for a determination of
the admissibility of the other-acts evidence under the proper legal framework.

       Petitioner filed two juvenile-delinquency petitions against respondent. Each petition
concerns a separate alleged victim. The first petition alleges that respondent committed third-
degree criminal sexual conduct (CSC-III), MCL 750.520d(1)(b) (force or coercion used to
accomplish sexual penetration), and fourth-degree CSC, MCL 750.520e(1)(b) (force or coercion
used to accomplish sexual contact). This petition relates to an October 27, 2014, incident in
which respondent allegedly touched his minor cousin’s vagina through her pants and then, after
removing her pants and underwear, penetrated her vagina with his fingers and performed
cunnilingus. The second petition alleges that respondent committed CSC-III, MCL 750.520d
(multiple variables), by penetrating a 14-year-old girl’s vagina with his fingers, mouth, and penis
during the period from October 30, 2015, to November 1, 2015.

       Petitioner filed a notice of intent to introduce, in both cases, other-acts evidence under
MCL 768.27a. MCL 768.27a(1) states, in relevant part, that “in a criminal case in which the
defendant is accused of committing a listed offense against a minor, evidence that the defendant
committed another listed offense against a minor is admissible and may be considered for its
bearing on any matter to which it is relevant.” The notice expressed petitioner’s intent to use the

                                                -1-
acts alleged in each petition in the trial on the other petition, i.e., the acts alleged in the first
petition in the trial on the second petition, and the acts alleged in the second petition in the trial
on the first petition.

         Respondent objected, arguing, in part, that MCL 768.27a allows for the admission into
evidence of prior acts in criminal cases, and juvenile-delinquency proceedings are not criminal
cases. Respondent contended that petitioner did not indicate what purpose beyond mere
propensity would be served by the introduction of the other-acts evidence, and stated that
evidence may not be offered to demonstrate propensity under MRE 404(b). Petitioner
acknowledged that it was seeking to admit the other-acts evidence to show propensity but argued
that this was appropriate under MCL 768.27a because the statute supersedes MRE 404(b).

        The trial court ruled in respondent’s favor, stating that if the Legislature had intended to
include juvenile proceedings within the purview of MCL 768.27a, it would have explicitly said
as much in the statute. The court also cited MRE 403, concluding that the probative value of the
evidence would be outweighed by the danger of unfair prejudice. Petitioner now appeals the trial
court’s ruling.1

        We review for an abuse of discretion a trial court’s decision to exclude evidence. People
v Watkins, 491 Mich. 450, 467; 818 NW2d 296 (2012). “A trial court abuses its discretion when
it chooses an outcome falling outside the range of principled outcomes.” Id. We review de novo
the interpretation of statutes and court rules. People v Lee, 489 Mich. 289, 295; 803 NW2d 165
(2011). We enforce unambiguous language of a statute or court rule as it is written. People v
Comer, 500 Mich. 278, 287; 901 NW2d 553 (2017).

       MCL 768.27a allows the factfinder to consider evidence of other acts committed by a
defendant to show the defendant’s character and propensity to commit the charged crime.
Watkins, 491 Mich. at 470, 486. Again, the statute provides, in pertinent part, that “[i]n a
criminal case in which the defendant is accused of committing a listed offense against a minor,
evidence that the defendant committed another listed offense against a minor is admissible and
may be considered for its bearing on any matter to which it is relevant.” MCL 768.27a(1).2

        In Watkins, the Michigan Supreme Court concluded that MCL 768.27a irreconcilably
conflicts with MRE 404(b), which bars the admission of other-acts evidence for the purpose of
showing propensity, and that MCL 768.27a prevails over MRE 404(b). Watkins, 491 Mich. at
455. Evidence admissible under MCL 768.27a remains subject to MRE 403, and may be
excluded under MRE 403 if “ ‘its probative value is substantially outweighed by the danger of
unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue
delay, waste of time, or needless presentation of cumulative evidence.’ ” Id. at 481, quoting


1
 The trial court’s order cites both petitions, but in its oral ruling the court stated that it was ruling
only with respect to the first petition. Our opinion today applies, in any event, to both cases.
2
 Respondent did not and does not dispute that the petitions involve “listed offense[s]” under
MCL 768.27a(1).



                                                  -2-
MRE 403. When applying MRE 403 to evidence admissible under MCL 768.27a, a trial court
must weigh the propensity inference in favor of the probative value of the evidence, rather than
in favor of its prejudicial effect. Id. at 487. “[O]ther-acts evidence admissible under MCL
768.27a may not be excluded under MRE 403 as overly prejudicial merely because it allows a
jury to draw a propensity inference.” Id. However, courts may exclude such evidence under
MRE 403 for other reasons, including:

       (1) the dissimilarity between the other acts and the charged crime, (2) the
       temporal proximity of the other acts to the charged crime, (3) the infrequency of
       the other acts, (4) the presence of intervening acts, (5) the lack of reliability of the
       evidence supporting the occurrence of the other acts, and (6) the lack of need for
       evidence beyond the complainant’s and the defendant’s testimony. [Id. at 487-
       488.]

“This list of considerations is meant to be illustrative rather than exhaustive.” Id. at 488.

        The central question presented in this case is whether MCL 768.27a applies in juvenile-
delinquency trials. MCL 768.27a does not expressly reference juvenile-delinquency trials.
MCR subchapter 3.900 governs proceedings involving juveniles. MCR 3.901(A)(3) states that
“[t]he Michigan Rules of Evidence, except with regard to privileges, do not apply to proceedings
under this subchapter, except where a rule in this subchapter so provides. . . .” See also MRE
1101(b)(7) (providing that the Michigan Rules of Evidence do not apply to juvenile proceedings
“wherever MCR subchapter 3.900 states that the Michigan Rules of Evidence do not apply”).
MCR 3.942 governs juvenile trials. MCR 3.942(C) states: “The Michigan Rules of Evidence
and the standard of proof beyond a reasonable doubt apply at trial.” Therefore, the Michigan
Rules of Evidence apply in juvenile-delinquency trials. MRE 101 provides that “[a] statutory
rule of evidence not in conflict with these rules or other rules adopted by the Supreme Court is
effective until superseded by rule or decision of the Supreme Court.” MCL 768.27a is a
statutory rule of evidence. Watkins, 491 Mich. at 473. Although MCL 768.27a conflicts with
MRE 404(b), the Supreme Court has determined that for cases encompassed by the language of
MCL 768.27a, MCL 768.27a supersedes MRE 404(b). Watkins, 491 Mich. at 476-477.
Therefore, as a statutory rule of evidence, MCL 768.27a is effective under the Michigan Rules of
Evidence because the statutory rule has not been superseded by rule or decision of the Supreme
Court but has, on the contrary, been held by the Supreme Court to supersede MRE 404(b).
Because the Michigan Rules of Evidence apply in juvenile-delinquency trials, the statute at
issue—a statutory rule of evidence that supersedes MRE 404(b)—is applicable in juvenile-
delinquency trials.

        Reinforcing this conclusion is that, although “juvenile proceedings are not considered to
be criminal prosecutions[,]” In re McDaniel, 186 Mich. App. 696, 698; 465 NW2d 51 (1991),
juvenile-delinquency proceedings are nonetheless closely analogous to the criminal process, In
re Carey, 241 Mich. App. 222, 226-227; 615 NW2d 742 (2000). “[W]hen addressing a question
implicating the juvenile code, this Court routinely looks to the adult criminal code and cases that
interpret it so long as they are not in conflict or duplicative of a juvenile code provision.” In re
Killich, 319 Mich. App. 331, 337; 900 NW2d 692 (2017); see also In re McDaniel, 186 Mich. App.
at 699 (holding that a criminal statutory provision abolishing the distinction between a principal
and an accessory applies in juvenile proceedings). In In re Alton, 203 Mich. App. 405, 407; 513

                                                 -3-
NW2d 162 (1994), this Court stated that substantive criminal law applies in juvenile-delinquency
proceedings when the critical issue is whether the juvenile violated the law. The Michigan
Supreme Court has held that “MCL 768.27a is a valid enactment of substantive law”3 that “is
based on policy considerations over and beyond the orderly dispatch of judicial business.”
Watkins, 491 Mich. at 475. In particular, MCL 768.27a “reflects a substantive legislative
determination that juries should be privy to a defendant’s behavioral history in cases charging the
defendant with sexual misconduct against a minor.” Id. at 476. The Supreme Court explained
that MCL 768.27a was enacted “to address a substantive concern about the protection of children
and the prosecution of persons who perpetuate certain enumerated crimes against children and
are more likely than others to reoffend.” Id. MCL 768.27a embodies substantive policy
considerations regarding criminal law, id. at 475-476, and there is no provision in the juvenile
code or juvenile court rules that conflicts with or parallels MCL 768.27a. The applicable
statutory language, court rules, and caselaw demonstrate that the trial court erred by concluding
that MCL 768.27a did not apply to the proceedings in question.

        As noted, the trial court also based its decision to exclude the other-acts evidence on an
application of MRE 403. As discussed, the Supreme Court in Watkins ruled that evidence
admissible under MCL 768.27a remains subject to MRE 403, but in undertaking an analysis
under MRE 403, a trial court must weigh the propensity inference in favor of the probative value
of the evidence rather than in favor of its prejudicial effect. Watkins, 491 Mich. at 481, 487.
From a reading of the trial court’s ruling, it appears that the trial court improperly weighed the
propensity inference in favor of the prejudicial effect of the evidence. Accordingly, we vacate
the trial court’s order excluding the other-acts evidence and direct the trial court to make its
MRE 403 determination in accordance with the principles set forth in Watkins, 491 Mich. at 486-
490.

        Vacated and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction.



                                                            /s/ Patrick M. Meter
                                                            /s/ Stephen L. Borrello
                                                            /s/ Mark T. Boonstra




3
  The Watkins Court discussed the distinction between “procedural rules of evidence” and
“substantive rules of evidence,” concluding that MCL 768.27a is a substantive rule of evidence.
Watkins, 491 Mich. at 474-475.


                                                -4-